DETAILED ACTION
This Office Action is in response to Amendment filed October 17, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner notes that Applicants withdrew claims 45 and 46 in the Amendment filed October 17, 2022.  Therefore, claims 1-4, 7 and 8 are examined for current Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Pan (US 7,956,370)
Regarding claims 1-3, Pan discloses a method for manufacturing a group III nitride semiconductor substrate (composite structure of 205, 213, 215 and 220 in Fig. 3) comprising: growing a first AlN buffer layer (213) (col. 6, lines 59-61, and col. 7, lines 15-17) directly on an Si substrate (205) (col. 6, lines 58-59); please note that MN on line 60 of column 6 of Pan is a typo of AlN; growing a second AlN buffer layer (215) on the first AlN buffer layer at a temperature higher (relatively higher temperature) (col. 7, lines 11-15) than a growth temperature of the first AlN buffer layer (relatively lower temperature) (col. 7, lines 8-11); and growing a group III nitride semiconductor layer (220) (col. 5, lines 20-21) on the second AlN buffer layer, wherein the growth temperature of the first AlN buffer layer (600°C) is 400°C to 600°C (col. 6, line 67 - col. 7, line 1, and col. 7, line 11), because the claimed range of 400°C to 600°C includes the lower limit of 400°C and the upper limit of 600°C (claim 1), wherein a growth temperature of the second AIN buffer layer (215; 900°C) is 900°C to 1200°C (col. 7, line 15), because the claimed range of 900°C to 1200°C includes the lower limit of 900°C and the upper limit of 1200°C (claim 2), the thickness of the first AIN buffer layer (213; about 20-300 Angstroms or about 2-30 nm) (col. 7, lines 17-18) is 0.4 nm to 100 nm (claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 7,956,370)  The teachings of Pan are discussed above.
Regarding claim 4, Pan differs from the claimed invention by not showing that a total thickness of the first and second AIN buffer layers is 30 nm to 200 nm.
Pan further discloses that a total thickness of the first and second AIN buffer layers (213 and 215) is about 40-600 Angstroms or about 4-60 nm (col. 7, lines 17-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a total thickness of the first and second AIN buffer layers can be 30 nm to 200 nm, because (a) the claimed range of the total thickness of the first and second AlN buffer layers disclosed by Pan overlaps with the claimed range of the total thickness of the first and second AlN buffer layers, and (b) the total thickness of the first and second AlN buffer layers should be controlled and optimized to obtain high quality semiconductor layers deposited on the first and second AlN buffer layers such as a lower defect density.
Regarding claim 7, Pan differs from the claimed invention by not further including, before growing the group III nitride semiconductor layer, applying heat treatment at 900°C to 1450°C to the Si substrate on which the first AIN buffer layer and second AIN buffer layer have been sequentially grown.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Pan can further include, before growing the group III nitride semiconductor layer, applying heat treatment at 900°C to 1450°C to the Si substrate on which the first AIN buffer layer and second AIN buffer layer have been sequentially grown, because (a) the group III nitride semiconductor layer or the lower group III-V nitride layer 220 disclosed by Pan can be formed of, for example, GaN (col. 4, lines 29-30), (b) a GaN layer in a semiconductor device has been commonly deposited at an elevated temperature such as at a temperature in the claimed range to obtain a high quality GaN layer with a low defect density, (c) when the n-doped GaN layer 220 is formed at a temperature in the claimed temperature range, the step of applying heat treatment at 900°C to 1450°C to the Si substrate on which the first AIN buffer layer and second AIN buffer layer have been sequentially grown before growing the group III nitride semiconductor layer would be inherently performed since Applicants do not specifically claim other heat treatment parameters such as a duration of the heat treatment, and (d) the claim is prima facie obvious without showing that the claimed range of the heat treatment temperature achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 8, Pan differ from the claimed invention by not showing that the Si substrate has a main surface inclined toward a <112> direction by 0.1° to 1.5° from the (111) plane of a silicon single crystal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Si substrate disclosed by Pan can have a main surface inclined toward a <112> direction by 0.1° to 1.5° from the (111) plane of a silicon single crystal, because (a) Pan discloses a Si(111) wafer (col. 6, lines 58-59), (b) a Si(111) substrate has been commonly employed for forming GaN-based semiconductor materials due to similarity between the lattice structures and lattice constants of a Si(111) substrate and those of GaN-based semiconductor materials, (c) the offcut angle and its orientation should be controlled and optimized to obtain a high quality of the GaN-based semiconductor materials since the offcut angle of the Si(111) substrate would influence epitaxial growth kinetics of the GaN-based semiconductor materials, (d) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416, and (e) the claim is prima facie obvious without showing that the claimed range of the offcut angle achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stauss et al. (US 9,184,337)
Dadgar et al. (US 2007/0197004)
Stauss et al. (US 8,828,768)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 6, 2022